DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to preliminary amendment filed on 05/11/2020. Claims 1-10 are pending in this application. Claims 3, 5-6 and 8-10 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaacs (5,553,460).
Regarding claim 1, Isaacs discloses an oil separator (26; see figures 1-2), comprising: 
a first pipe (56) connected to a discharge port of a compressor (12; see figures 1-2); 
a second pipe (94) connected to a suction port of the compressor (the suction portion which associated with regulator 46; see figures 1-2); 

an oil return mechanism (86, 88 and 90) that has an oil return port opened and formed downstream of a connection position at which the third pipe (47) is connected to the first pipe (56) and a portion of an oil return circuit (88) that connects the first pipe (56) and the second pipe (94) with each other via the oil return port (86 or 90), the oil return mechanism (86, 88 and 90) being configured to return, via the oil return port (86 or 90) and the oil return circuit (88), lubricating oil included in the high-pressure refrigerant from the first pipe (56) to the second pipe (94; see figure 2), 
the filter portion (80) in the differential pressure generation mechanism (47-49) being configured to collect, by the differential pressure (Col. 4, lines 23-28), the lubricating oil that is in a form of mist (it is understood to one having ordinary skill in the art that the lubricating oil is in a mist form included in the high-pressure refrigerant because the fluid at the outlet of the compressor is high-pressure gas) included in the high-pressure refrigerant, the first pipe (56) allowing the collected lubricating oil to move downstream along an internal wall of the first pipe (56; see figure 2).
Regarding claim 3, Isaacs discloses the first pipe (56) is a U- shaped pipe or an L-shaped pipe (L-shaped pipe; see figure 1).
Regarding claim 5, Isaacs discloses the filter portion (80) is a demister (a mesh; see figure 2).
Regarding claim 8, Isaacs discloses a refrigeration cycle apparatus (see figure 1) in which the oil separator (26) of claim 1 is located downstream of the compressor (12; see figure 1).

Allowable Subject Matter
Claims 2, 4, 6-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for indication of allowable subject matter:
Regarding claims 2, 4, 6-7 and 9-10, the prior art of record does not teaches the required structure as recited in the claims. Further the prior art of record does not provide a particular teaching or motivation for modifying the oil separator of Isaacs in order to arrive the claimed invention. Thus, claims 2, 4, 6-7 and 9-10 are allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763